DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/14/21.  Claims 1, 5, 8, 10, 14, 16 and 20 has/have been amended and applicant states support can be found at instant specification [0005-0006, 0010, 0031, 0076-0077, 0087, 0089].  Therefore, Claims 1, 5, 8, 10, 14, 16 and 20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/4/21 was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 5, 8, 10, 14, 16 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 5, 8, 10, 14, 16 and 20 is/are rejected.  Claim(s) 1, 10, and 16 state(s) the limitation “wherein the user skills and specializations comprises: (1) monitoring … and (2) receiving … .”  Thus claim(s) 1, 10, and 16 is/are indefinite because it is unclear how a user skill and specializing comprising monitoring and receiving.  Perhaps applicant meant wherein identifying user associated with deployed wearable device and identify user skills and specialization further comprises (as previously stated in claim 5) .  Appropriate correction/clarification is required.  Claim(s) 5, 8, 14, and 20 is/are rejected because they depend on claim(s) 1, 10, and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5, 8, 10, 14, 16 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 10, and 16, as drafted, is/are a process (claim(s) 16 recites a series of steps) and system (claim(s) 1 and 10 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to wearable device coding for customer application and transitioning.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 16: deploying a wearable device to one or more users associated with an entity;
identifying user associated with deployed wearable and identify user skills and specialization;
identifying one or more customers at a location associated with the entity, wherein the one or more customers require a user associated with the entity with specific skills or specialization, wherein the user skills and specialization comprises: (1) monitoring user experiences with customers during employment obligations for identification of user skills and specialization and (2) receiving input from the user or a manger with user skills and specialization;
identifying the wearable at the location associated with the entity, wherein identifying the wearable at the location further comprises determining if the user associated with the wearable is currently with another customer;
matching the one or more customers at the location with one or more users at the location based on skills or specialization and users that are not with another customer; and
transmitting a ping to the wearable of the user to greet customer at the location.
Claim 1 and 10: the same analysis as claim(s) 16.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include wearable device to one or more users (claim(s) 1, 10, and 16), system comprising: a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device (claim(s) 1), computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code (claim(s) 10), computer (claim(s) 16), and electronic watch claim (claim(s) 8).

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0037-0041]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim(s) 5, 8, 14, and 20 add to or further define the abstract idea of claim(s) 1, 10, and 16 with a) additional steps to monitor customer interaction for user skill, receive input on user skill from user or manager and/or b) deploying the wearable device.  These claim(s) do not recite additional elements beyond claim 8 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 5, 10, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2016/0012410 A1) in view of Van Nest et al. (US 2013/0254304 A1), Guday et al. (US 2017/0048251A1), and Calderaro et al. (US 2003/0004783 A1).

Regarding claim 1, 10, and 16 (currently amended), Hanson teaches a computer-implemented method for wearable device coding for customer application and transitioning, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [0024, 0031] for a computer 101 or server 204 which includes a memory, processor, and means of communication]:
identifying user associated with a device and identify user skills and specialization [see at least [0082-0084] for step 806 where a user associated with a device is identified; [0085-0086] step 810 identifies a user based on a user skillset] wherein the user skills and specialization comprises: (1) monitoring user experiences with customers during employment obligations for identification of user skills and specialization [based on the 112b rejection above the limitation is interpreted as the user skills and specialization comprises: user experiences with customers during employment obligations,
then see at least [0109] for both customer and employee activity history is monitored to determine customer need and employee expertise];
identifying one or more customers at a location associated with the entity, wherein the one or more customers require a user associated with the entity with specific skills or specialization [see at least [0108, 0082] step 1110 identify ;
identifying the devices at the location associated with the entity, wherein identifying the devices at the location further comprises determining if the user associated with the device is criteria [see at least [0081-0082] for identify devices at a company location [0085-0086] determine if employee of device has a particular skillset];
matching the one or more customers at the location with one or more users at the location based on skills or specialization [see at least [0085-0086] for match an employee to a customer based on employee’s skill and location]; and
transmitting a ping to the wearable device of the user to greet customer at the location [see at least [0086] notify employee to meet customer as the customer’s location].

Hanson doesn’t/don’t explicitly teach but Van Nest discloses
determining if the user associated with the device is currently with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to indicate that the employee is not available”];
matching the one or more customers at the location with one or more users at the location based on skills or specialization and users that are not with another customer [see at least [0075] for “For example, an employee who is already assisting a customer may select the “On-The-Spot-Help” option 84 c to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Van Nest to include the limitation(s) above as disclosed by Van Nest.  Doing so would a) further define what an available and unavailable associate is, b) further define how customers and associates are matched, and c) both and a and b will help ensure “customers who are assisted by a sales associate are much more likely to buy an item than customers who do not receive assistance” [see at least Van Nest [0004] ].

Hanson in view of Van Nest doesn’t/don’t explicitly teach but Guday discloses
deploying a wearable device to one or more users associated with an entity; wearable devices [see at least [0024] for activate employee device [0021] employee device is a wearable device];
wearable devices [see at least [0021] employee devices includes wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Van Nest with Guday to include the limitation(s) above as disclosed by Guday.  Doing so would further define Hanson in view of Van Nest’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Guday [0021, 0024] ].


Hanson in view of Van Nest and Guday doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such employee matching to a task, Calderaro discloses wherein the user skills and specialization comprises: (2) receiving input from the user or a manager with user skills and specialization [based on the 112b rejection above the limitation is interpreted as the user skills and specialization comprises: input from the user or a manager with user skills and specialization,
then see at least [0045, 0049] system analyses user data to generate a user skill assessment and managers can enter data that used to generate the assessments; [0117-0118] a manager (management) can input keywords (user skill and specialization) about an employee where keyword includes at least a conference [0017, 0117] skill can be a keyword such “a particular critical skill might be needed to” attend a conference; [0118] release stored input keyword thus storing (stored) input keyword (user skill and specialization) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Van Nest and Guday with Calderaro to include the limitation(s) above as disclosed by Calderaro.  Doing so 
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson in view of Van Nest and Guday and Calderaro and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, 14, and 20 (currently amended), modified Hanson teaches the system of claim 1, wherein identifying user associated with deployed wearable device and identify user skills and specialization.
and Hanson teaches further comprise:
storing the user skills and specializations identified from the monitoring of user experiences and other data [see at least [0053] store employee skills; [0109] for both customer and employee activity history is monitored to determine customer need and employee expertise and other data on employee skills].

Modified Hanson doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such employee matching to a task, Calderaro discloses 
storing the user skills and specializations identified from the received inputs [see at least see at least [0045, 0049] system analyses user data to generate a user skill assessment and managers can enter data that used to generate the assessments; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hanson with Calderaro to include the limitation(s) above as disclosed by Calderaro.  Doing so would help further ensure the right employee is picked for a task [see at least Calderaro [0013, 0117-0118] ].
Furthermore, all of the claimed elements were known in the prior arts of modified modified Hanson and Calderaro and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Van Nest, Guday, and Calderaro as applied to claim(s) 1 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 8, modified Hanson teaches the system of claim 1 and 
Hanson teaches other devices across the entity, wherein the user is an associate engaged in obligations for the entity [see at least [0061, 0048] for 412 associate user device where the associate user is of a bank (entity) ].

Modified Hanson doesn’t/don’t explicitly teach that the device is wearable nor that the wearable device is an electronic watch but Guday discloses wherein deploying the wearable device to one or more users further comprises deploying an electronic watch [see at least [0024] for activate employee device [0021] employee device is a wearable device such as a watch].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hanson with Guday to include the limitation(s) above as disclosed by Guday.  Doing so would further define modified Hanson’s (Hanson [0024] and Van Nest [0026]) mobile device to include a wearable device [see at least Guday [0021, 0024] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Hanson and Guday and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Hanson teaches the entity has other user devices in addition to the electronic watch but doesn’t/don’t explicitly teach that the electronic watch has an interactive user interface that can communicate with other wearable devices but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cherry with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would further define transmission of data of mobile devices (see at least Hanson [0080] ) by providing “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624